Mr. Justice Paxson
delivered the opinion of the court,
The second assignment denies the jurisdiction. The plaintiff in error was convicted upon an indictment charging him as receiving teller of the First National Bank of Mahony City, with fraudulently making false entries in the books, reports and state*87ments of said bank, with intent to injure and defraud the said bank, and we are asked to reverse the judgment upon the ground that the offence charged having been committed by an officer of a national bank, it is not the subject of indictment in a state court. Commonwenlth ex rel. William Torrey, decided at the last term, was relied upon to sustain this position. Torrv was indicted as cashier of a national bank with embezzling the funds of the bank, and he was discharged upon habeas corpus for .the reason that the offence was not indictable at common law, and our statutes defining and punishing the offence do not apply to national banks. Here the indictment charges an offence which was a crime at common law. In Commonwealth v. Beamish, 31 P. F. Smith 339, it was d.ecided that the fraudulent alteration of a book, known as a tax duplicate, was forgery at common law. It is plain under this authority the plaintiff in error could have been indicted for forgery. The indictment here is laid under the statute, and does not charge the offence of forgery in the technical manner required by the strict rules of the common law, but, as in Commonwealth v. Beamish, is good under our Criminal Procedure Act. That the Act of Assembly does not call it forgery makes no difference. It is the same offence.
The first assignment alleges error in another ease in which the plaintiff in error was convicted and sentenced. We cannot upon this writ of error, reverse a judgment in another case though against the same party. Nor is it material as the record shows the plaintiff has served out the term of imprisonment imposed by the court.
Judgment affirmed.